Title: To Benjamin Franklin from Thomas Cushing, Sr., 31 March 1777
From: Cushing, Thomas Sr.
To: Franklin, Benjamin


Sir,
Boston March 31 1777
The above is a Coppy of mine of the 28 ultimo by Cap. Adams. This will be delivered you by my son, whom the Council of this State have Employed at the Continental expence to proceed to France and to deliver You a number of Letters which they have lately received, from the Secret Committee of Congress. I think myself happy that he will be under your Eye and direction while at Paris. I beg leave to recommend him to your Care and Patronage, not the least doubting but you will from time to time give him your best advice as to his Conduct and behaviour while with you, and that you will afford him your kind assistance in improving this tour to his best advantage. He is to be under your Directions with respect to his return, but if you should not have occasion to send him back soon and there is any Bussiness during his tarry in which you can employ him for the publick service, he will chearfully obey your Orders. Any kindness you may shew him or any Favors you may grant him shall be remarked with Gratitude by, Your most humble servant
Thomas Cushing
  
    PS. I beg leave also to recommend to your Freindly Notice, Mr. Henry Newman, a nephew of mine who goes to France in the same vessell with my son upon Bussiness of his own.
  
Hon. Benj Franklin Esq at Paris.
